 BURLINGTON FOOD STORE, INC.Burlington Food Store, Inc., trading as CumberlandFarms; Lily-Pen Food Stores, Inc., trading asCumberland Farms; Delaware Food Store, Inc.,trading as Cumberland Farms; and Fireline Petro-leum, Inc., trading as DIS/GAS and Retail ClerksLocal 1360, Chartered by Retail Clerks Interna-tional Association, AFL-CIO, Petitioner. Case 4-RC-12739March 17, 1978DECISION ON REVIEWBY MEMBERS JENKINS, PENELLO, AND MURPHYOn September 14, 1977, the Acting RegionalDirector for Region 4 issued his Decision andDirection of Election (as amended September 16,1977) in the above-entitled proceeding, in which hefound appropriate nine separate "area" units, com-prising all the areas within the district supervised byArmand King. Thereafter, in accordance with Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, theEmployer filed a timely request for review of theActing Regional Director's decision on the grounds,inter alia, that he erred in finding area units appropri-ate.By telegraphic order dated October 14, 1977, theBoard granted the Employer's request for reviewwith respect to the appropriate unit and the electionwas stayed pending decision on review. Thereafter,the Petitioner filed its brief on review and theEmployer filed a response.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issue under review, includingthe Petitioner's brief and the Employer's response,and makes the following findings:The Employer operates a chain of retail conven-ience stores and gasoline service stations along theEast Coast. Retail stores in New Jersey are operatedby Burlington Food Store, Inc. (Burlington); those inPennsylvania are operated by Lily-Pen Food Stores,Inc. (Lily-Pen); and those in Delaware are operatedby Delaware Food Store, Inc. (Delaware). Burling-ton, Lily-Pen, and Cumberland Farms Dairy, Inc.(Cumberland), which acts as a management compa-ny for the various related corporate entities, areI The parties stipulated that the five corporate entities constitute a singleemployer.2 At the time of the hearing, the Employer was engaged in constructing anew milk processing plant in Florence. New Jersey, to replace the Rivertonplant; however, the new plant will service the same stores. There wastestimony that the Tri-State Area should be divided so that each district235 NLRB No. 42wholly owned subsidiaries of Delaware; and FirelinePetroleum, Inc. (Fireline), which operates the gaso-line service stations, is a sister corporation.' Stockownership, officers, and boards of directors areidentical, and the headquarters of the corporations(herein collectively referred to as the Employer) arelocated in Canton, Massachusetts.The Petitioner sought a unit of employees atapproximately 71 stores in Camden, Burlington, andGloucester Counties in New Jersey, including gaso-line service station attendants. Alternatively, thePetitioner sought employees in (1) a single unitconsisting of employees at approximately 131 storesgrouped by the Employer into the district supervisedby Armand King (the King district), or (2) nineseparate units consisting of employees at the stores,administratively grouped into nine areas, whichtogether comprise the King district. The Employerasserted that the only appropriate unit must includeemployees at approximately 272 stores in the "Tri-State Area" of New Jersey, Delaware, and Pennsyl-vania, which is divided into two administrativedistricts including the King district. Neither partycontended that a single-store unit would be appropri-ate. There is no collective-bargaining history for theemployees in any of the units asserted as appropriate.The Employer generally locates its stores within aradius of about 100 miles of its milk processingplants, which then provide milk and noncarbonatedbeverages to the stores. The stores in the Tri-StateArea are serviced by the Employer's plant in River-ton, New Jersey, and at one time they constituted asingle administrative district. Because of an increasein the number of stores in the Tri-State Area, it isnow divided into two districts, although it continuesto be serviced by a single plant.2The stores receiveother dairy products and grocery and nonfood itemsfrom the Employer's warehouse in Westboro, Massa-chusetts, delivered directly to the stores by trucks.The Employer's bakery in Westboro delivers itsproducts to the Riverton milk plant, and from therethey are delivered to the stores. Of the merchandisesold in the stores, 90 percent comes from facilitiesoperated by the Employer; the remaining 10 percentis purchased individually by the stores from outsidevendors.Each district in the Employer's chain has a districtsupervisor who oversees store operations, visits eachstore at least once every 3 months, and reports to thedirector of store operations in Canton, Massachu-setts. Armand King, district supervisor for thewould contain no more than the "optimal" number of 90-100 stores;however, no specific date when this might occur was given. The testimonyindicated that area boundaries within the districts would change within thenext 2 months as a result of the promotion of an area supervisor to districtsupervisor, but the Employer's witness testified that the anticipated changeswould not affect district boundaries.205 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdistrict in which the majority of the stores requestedby the Petitioner are located, supervises 131 stores inPennsylvania, Delaware, and New Jersey, all west ofBurlington City, New Jersey; the 140 stores in NewJersey east of Burlington City and I store inPennsylvania are in the other district.Each district is subdivided into areas, supervisedby area supervisors, consisting of from 12 to 17stores. As of July 1977, the King district was dividedinto 9 areas and the other district contained 10 areas.The Employer has made over 400 changes in theassignment of stores to areas within the King districtsince January 1975, and testimony at the hearingindicated that the Employer contemplated furtherchanges before September 1977.3 Monthly storeassignment lists submitted by the Employer showthat substantial shifts in assignments occurred every2 to 4 months for most of the 2 1/2 years precedingthe hearing, and minor shifts occurred nearly everymonth. Major changes in assignments appeared to belargely correlated with changes in area supervisors-areas would be redistributed to the remaining areasupervisors when one left, and a new area would becreated from the components of existing areas whena new area supervisor appeared on the list. Thenumber of areas fluctuated between seven and nine;the number of stores rose from 116 in January 1975to a high of 134 on four occasions, and stood at 131in July 1977.District supervisors make the initial interviewingcontact with potential area supervisors and monitortheir performance; they also receive a bonus basedon the performance of stores within their districts.The boundaries of the districts have been drawn tominimize traveling time, and district supervisors visiteach store periodically. District Supervisor Kingmeets with area supervisors individually approxi-mately once a week and may accompany areasupervisors on visits to stores; he also has groupmeetings with area supervisors at least once a monthto discuss matters such as upcoming sales promo-tions or problems.Area supervisors interview and hire store manag-ers, although a personnel consultant assigned to theTri-State Area performs such tasks as checkingreferences. Area supervisors visit stores weekly torecord merchandise orders and monitor store opera-tions. They may order a store manager to fire anemployee, remove damaged goods from the shelves,or take steps to bring a store into compliance with3 After the issuance of the Acting Regional Director's Decision andDirection of Election, the Employer filed a motion to reopen the record,along with its request for review, offering to show that certain changes hadbeen made in area boundaries within the King district since the close of thehearing. In view of our unit finding, infra, the Employer's motion to reopenthe record is denied.4 See, e.g., The Lawson Milk Company Division, Consolidated FoodsCorporation, 213 NLRB 360 (1974).the Employer's rules or city health codes. They mayalso assign a unit employee to act as a managertemporarily if the store manager is absent, and ingeneral they check to see that stores are properlyoperated. Employee grievances are forwarded to thearea supervisor by store managers.Store managers hire and fire unit employees,operate the stores, and maintain operational recordsfor submission to corporate headquarters. Theyreceive a week of training at designated "trainingstores" operated by experienced managers. They areresponsible only for day-to-day operations; decisionson such matters as advertising, prices, and specialmerchandise promotions are made in Canton.In finding the requested area units appropriate, theActing Regional Director relied on his finding thatan area consists of a significant administrativegrouping of stores, reasonably proximate to oneanother, and is under the control of an area supervi-sor who is involved with day-to-day store operationsand the implementation of the Employer's policies.While normally these circumstances would warrantfinding such administrative subdivision to be anappropriate bargaining unit,4there are other factorshere which require a different result.Thus, as stated above, since 1975 there have beenover 400 changes in store assignments among areasupervisors; and the boundaries between areaschange every few months, particularly when an areasupervisor leaves or is hired. Thus, meaningfulcollective bargaining would be rendered difficult, ifnot impossible, by the shifting area boundaries, andwe therefore find, on the specific facts of this case,that the area units found appropriate by the ActingRegional Director are not appropriate for collectivebargaining.However, we find merit in the Petitioner's alterna-tive request for a district unit. Each district is a majoradministrative subdivision of the Employer and has adistrict supervisor who is ultimately responsible foroperations within the district. All of the managerialpersonnel with day-to-day labor relations control areat or below the district level, and District SupervisorKing maintains considerable contact with supervi-sors within his district. While there is evidence thatdistrict boundaries are changed occasionally, theyare considerably more stable than area boundaries-sufficiently stable, we believe, that districts have thecohesiveness which areas lack.55 We find no merit in the Employer's contention that the smallestappropriate unit should include all stores in the Tri-State Area. While allstores in the Tri-State Area are serviced by a single milk plant, it does notappear to be an administrative subdivision involving the operation of thestores. Indeed, there is no official of the Employer solely in charge of stores206 BURLINGTON FOOD STORE, INC.On the basis of the foregoing, we find that thefollowing unit of employees of the Employer consti-tutes a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:6All regular full-time and part-time employees,including relief managers and gas station attend-ants, employed by the Employer in the Employ-er's District 06; 7 but excluding all manageriallocated in the Tri-State Area. The officials above the level of the districtsupervisors have nationwide responsibility.a In the event the Petitioner does not wish to proceed to an election in theunit found appropriate herein, it shall so notify the Regional Director bywritten notice within 10 days of the date of issuance of this Decision.employees, confidential employees, guards, andsupervisors as defined in the Act.Accordingly, we shall remand the case to theRegional Director in order that he may conduct anelection pursuant to the Acting Regional Director'sDecision and Direction of Election, as modifiedherein, except that the payroll period for determiningeligibility shall be that ending immediately before thedate of issuance of this Decision on Review. [Excelsi-or footnote omitted from publication.]Moreover, as the unit found appropriate is broader than that originallyrequested by the Petitioner, the Regional Director shall determine whetherits showing of interest is sufficient before proceeding with the election.7 The records submitted by the Employer indicate that the districtsupervised by Armand King is denominated the Employer's District 06.207